Citation Nr: 1220322	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  09-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected left upper thigh trauma with a cystic mass.  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative joint disease of the left hip.  

2.  Entitlement to an effective date prior to June 30, 2004, for the grant of entitlement to service connection for degenerative joint disease of the left hip.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1977 to June 1978.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  


REMAND

In August 2009, the Veteran submitted a substantive appeal wherein he requested hearings before the RO and the Board.  In November 2010, the Veteran presented oral testimony in support of his claims before the RO, and a transcript of that hearing is associated with the Veteran's VA claims file.  

In a November 2011 statement, the Veteran asserted that he wished to testify before the Board via a videoconference hearing.  Such a hearing was scheduled to take place in January 2012.  However, the record reflects that the Veteran failed to appear and no request for postponement was received by the RO.  See 38 C.F.R. § 20.704 (2011).  In a May 2012 brief, the Veteran's representative asserted that the Veteran did not appear for the January 2012 Board hearing because of a "miscommunication" with the RO, and he desired that the videoconference hearing be rescheduled.  

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a videoconference hearing at the RO before the Board, according to the date of his request for such a hearing. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

